DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 83-91, 100-110, 121 are rejected under 35 U.S.C. 103 as being unpatentable over Kasorla et al (20150098272, Kasorla) in view of Siau (US 20140254242).
As to claim 83, Kasorla discloses an integrated circuit (par. 27) that comprises: 
a memory unit (fig. 1, memory 24) comprising memory cells (memory cells 32), an output port (port to R/W unit 36), and read circuitry (R/W unit); and 
a processing unit (memory controller 40); 
wherein the read circuitry comprises a reduction unit (fig. 3) and a first group of in-memory read paths for outputting up to a first number of bits through the output port (par. 32 “number of bit lines”); 
wherein the processing unit is configured to send to the memory unit a read request (par. 35 “page read command”) for reading a second number of bits from the memory unit (fig 3 “number of bit lines on which a storage operation can be performed”). 
Kasorla does not disclose wherein the reduction unit is configured to control the in-memory read paths, during a read operation triggered by the read request, based on the first number of bits and the second number of bits. In the same field of art (memory), Siau discloses methods for reducing power consumption of a non-volatile storage system and reducing first read latency. The non-volatile storage system may include a cross-point memory array. In some embodiments, during a standby mode, the memory array may be biased such that both word lines and bit lines are set to ground (abstract). In one embodiment, Siau further discloses a processing unit (host 31) is configured to send to the memory unit a read request (par. 150 “received from a host system”) for reading a second number of bits from the memory unit (par. 150 “from selected bit lines”) and a reduction unit is configured to control the in-memory read paths (fig. 22, step 2202by selecting or unselecting bit lines), during a read operation triggered by the read request (step 2204), based on a first number of bits and a second number of bits (step 2206. Note: The first number of bits is the sum of bits from selected and unselected bit lines). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasorla and Siau, by configuring the reduction unit to control the in-memory read paths, during a read operation triggered by the read request, based on the first number of bits and the second number of bits. The motivation is to reduce the power consumption and to improve the reliability of the system (par. 7).
As to claim 84, Kasorla/Siau discloses the integrated circuit according to claim 83, wherein the reduction unit is configured to control irrelevant in-memory read paths when the second number is smaller than the first number (Siau, fig. 22. Note: Irrelevant in-memory paths is unselected bit lines), wherein the irrelevant in-memory read paths are associated with irrelevant bits of the first number of bits, and wherein the irrelevant bits are not included in the second number of bits (par. 151). 
As to claim 85, Kasorla/Siau discloses the integrated circuit according to claim 84, wherein, during the read operation, the reduction unit is configured to activate relevant in-memory read paths, wherein the relevant in-memory read paths are configured to convey the second number of bits (Siau, fig. 22 step 2212).
As to claim 86, Kasorla/Siau discloses the integrated circuit according to claim 84, wherein, during the read operation, the reduction unit is configured to shut down at least a portion of each one of the irrelevant in-memory read paths (Siau, fig. 22 step 2214).
As to claim 87, Kasorla/Siau discloses integrated circuit according to claim 84, wherein, during the read operation, the reduction unit is configured to maintain the irrelevant in-memory read paths in a low power mode (Siau, par. 150 “unselected bit lines is floated”).
As to claim 88, Kasorla/Siau discloses the integrated circuit according to claim 84, wherein the reduction unit is configured to control bitlines of the irrelevant in-memory read paths (Siau, fig. 22 step 2212).
As to claim 89, Kasorla/Siau discloses the integrated circuit according to claim 84, wherein the reduction unit is configured to load bitlines of relevant in-memory read paths and maintain bitlines of irrelevant in-memory read paths in a low power mode (Siau, fig. 22 step 2212-2214).
As to claim 90, Kasorla/Siau discloses the integrated circuit according to claim 84, wherein the reduction unit is configured to load bitlines of relevant in-memory read paths (Siau, fig. 22 “set the selected bit line), while maintaining bitlines of irrelevant in-memory read paths deactivated (Siau, fig. 22 step 2214).
As to claim 91, Kasorla/Siau discloses the integrated circuit according to claim 83, wherein the reduction unit is configured to utilize portions of relevant in-memory read paths during the read operation and to maintain in a low power mode a portion of each irrelevant in-memory read path, wherein the portion differs from a bit-line (Siau, par. 151).
As to claim 100, Kasorla/Siau discloses the integrated circuit according to claim 83, wherein the reduction unit differs from the processing unit (Kasorla, fig. 1, R/W unit differs from memory controller 52).
As to claim 101, Kasorla/Siau discloses the integrated circuit according to claim 83, wherein the reduction unit is the processing unit (Siau, par. 149, “fig. 22 may be performed by a memory system or by a memory controller”).
As to claims 102-110, all the same elements of claims 83-91 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 83-91 applies equally as well to claims 102-110.
As to claim 121, all the same elements of claims 83 are listed with a write request instead of the read request (par. 37).  Therefore, the supporting rationale of the rejection to claim 83 applies equally as well to claim 102.
Claims 95-98, 114-117 are rejected under 35 U.S.C. 103 as being unpatentable over Kasorla in view of Siau and further in view of Piorkowski (US 20080084781).
As to claim 95, Kasorla/Siau discloses the integrated circuit according to claim 83, but does not disclose wherein the memory unit comprises a column multiplexer. In the same field of art (memory), Piorkowski discloses a memory that includes at least one memory segment that includes an array of memory cells arranged in a plurality of columns, each of the plurality of columns having a corresponding bitline pair (abstract). In one embodiment, Piorkowski further discloses a memory unit comprises a column multiplexer (MUX 208) that couples selected bitlines (bitlines 214) and to a sense amplifier and data buffer (par. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasorla/Siau and Piorkowski, by comprising the memory unit with a column multiplexer. The motivation is to reduce the power consumption of the system (par. 10).
As to claim 96, Kasorla/Siau/Piorkowski discloses the integrated circuit according to claim 95, wherein the reduction unit is coupled between the column multiplexer and the output port (Piorkowski, par. 6).
As to claim 97, Kasorla/Siau/Piorkowski discloses the integrated circuit according to claim 95, wherein the reduction unit is embedded in the column multiplexer (Siau, par. 149).
As to claim 98, Kasorla/Siau/Piorkowski discloses the integrated circuit according to claim 95, wherein the reduction unit is coupled between the memory cells and the column multiplexer (Piorkowski, par. 6).
As to claims 114-117, all the same elements of claims 95-98 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 95-98 applies equally as well to claims 114-117.
Claims 99, 118 are rejected under 35 U.S.C. 103 as being unpatentable over Kasorla in view of Siau and further in view of Kim et al (US 20140268979).
As to claim 99, Kasorla/Siau discloses the integrated circuit according to claim 83, but does not discloses wherein the reduction unit comprises reduction subunits that are independently controllable, and wherein different reduction subunits are associated with different memory unit columns. In the same field of art (memory), Kim discloses a semiconductor device includes a system-on-chip (SOC) and at least one wide input/output memory device. The SOC includes a plurality of SOC bump groups which provide input/output channels, respectively, independent from each other (abstract). In one embodiment, Kim further discloses independent multiple memory system which comprises a memory controller and a memory array (fig. 6 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasorla/Siau and Kim, by comprising reduction subunits that are independently controllable, and wherein different reduction subunits are associated with different memory unit columns. The motivation is to increase  the capability of the system.
As to claim 118, all the same elements of claim 99 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 99 applies equally as well to claim 118.

Allowable Subject Matter
Claims 92-94, 111-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184